                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 MICKEY MASON,                                   )
                                                 )
                Plaintiff,                       )
                                                 )
 vs.                                             )          Case No. 19-cv-1019-NJR
                                                 )
                                                 )
 JUSTIN SNELL,                                   )
 C/O FENTON,                                     )
 SANDIE WALKER,                                  )
 KEVIN R. HELD,                                  )
 JUAN J. BERNARD,                                )
 NATHAN McCARTY,                                 )
 ZACHARY FITZGERALD,                             )
 PHILIP ROYSTER,                                 )
 M. CANNON,                                      )
 KELLY PIERCE,                                   )
 LARISSA WANDRO,                                 )
 LORI OAKLEY,                                    )
 ROBERT HUGHES,                                  )
 K. ALLSUP,                                      )
 CYNTHIA L. MEYER,                               )
 JOHN R. BALDWIN,                                )
 FRANK LAWRENCE,                                 )
 and JACQUELINE LASHBROOK,                       )
                                                 )
               Defendants.                       )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Mickey Mason, an inmate of the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at Lawrence Correctional Center, brings this action for deprivations

of his constitutional rights pursuant to 42 U.S.C. § 1983. In the Complaint, Plaintiff alleges

Defendants retaliated against him for filing a lawsuit. He asserts claims against the defendants




                                                1
under the First, Eighth, and Fourteenth Amendments. Plaintiff seeks declaratory judgment,

monetary damages, and injunctive relief.

        This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b).

                                           The Complaint

        In his Complaint, Plaintiff makes the following allegations: On October 29, 2018, Plaintiff

filed a Complaint against Justin Snell, Zachary Fitzgerald, Trenton Freeman, Susan Hill, Josh

Miller, and Jacqueline Lashbrook (Doc. 1, p. 10). See Mason v. Freeman, Case No. 18-cv-2029-

NJR. In retaliation for filing the Complaint, Nathan McCarty walked past Plaintiff’s cell on two

occasions and stated “you’re dead” (Id. at p. 13). Plaintiff wrote a grievance about McCarty’s

conduct, but grievance officer Wandro and Lashbrook denied the grievance. Plaintiff wrote a

number of other grievances which were denied by Allsup and Lashbrook.

        On November 19, 2018, Snell and Fenton denied Plaintiff access to the law library in

retaliation for filing his Complaint (Id. at p. 15). They informed Plaintiff that he could not take his

documents and exhibits to the law library. The documents were related to his criminal case, as well

as a civil case pending in this district (Id.). Snell and Fenton ordered Plaintiff to return to his cell,

but he asked to speak with Lieutenant Bernard and Major Hughes (Id. at p. 16). Snell refused and

responded that Plaintiff listed him as a defendant in his pending case. He then ordered Fenton to

take Plaintiff’s ID card. Plaintiff continued to ask to speak to the lieutenant and major, but instead



                                                   2
of allowing him to do so, Fenton ordered Plaintiff to pack up his property and took him to

segregation (Id. at pp. 16-17). Plaintiff was then ordered to strip naked by Fenton and searched in

front of female staff (Id.). After being searched, Lieutenant Bernard walked up, and Plaintiff

explained that he was wrongly being placed in segregation due to retaliation by Snell and Fenton.

Bernard told him to write a grievance (Id. at p. 18).

        Plaintiff was placed in segregation, and his hygiene items were taken away from him

(Doc. 1, p. 18). The segregation cell contained a bed mat with blood on it, and the cell lacked heat.

He requested another cell and his hygiene items back but was ignored. He specifically informed

M. Cannon about the lack of heat and bloody mattress, but Cannon ignored him (Id. at p. 21). His

hygiene items were not received until six days after being placed in segregation (Id. at p. 20).

        Plaintiff was issued a disciplinary report, which he alleges was falsified by Snell and

Fenton as retaliation. He sent a written summary explaining the false charges to Hughes,

Lashbrook, the Administrative Review Board (“ARB”), Baldwin, the Illinois State Police, and his

family (Id. at p. 20). Adjustment committee members Walker, Held, and Bernard found him guilty

of the false disciplinary ticket in retaliation for Plaintiff’s previously filed lawsuit. They also

allegedly violated his due process rights by failing to review the camera footage and call a witness

as Plaintiff requested (Id. at p. 21). Lashbrook, Held, and Bernard signed off on the final summary

report (Id. at p. 22). Plaintiff received two months C grade status and commissary restrictions (Id.

at pp. 18 and 22). While his disciplinary report was pending a hearing, Plaintiff remained in

segregation for a total of nine days (Id. at p. 22).

        On December 19, 2018, Plaintiff wrote an emergency grievance about the denial of his

library access. Kelly Pierce, who was also a defendant in another of his pending cases, refused to

return the grievance in retaliation for the pending lawsuit against her. Plaintiff wrote another



                                                   3
grievance about the false disciplinary report on December 31, 2018 (Id. at p. 23). He wrote a letter

to Baldwin about his grievances but never received a response (Id. at p. 24).

        Plaintiff was later transferred to the West cellhouse. On May 9, 2019, his cold water was

shut off. He informed Royster about the lack of water, but he was ignored (Doc. 1, p. 24). He also

informed Fitzgerald, a defendant in Plaintiff’s other pending lawsuit, but he simply smiled and

walked away (Id. at p. 25). On May 22, 2019, Snell called him a “snitch” in front of other staff

members, which allegedly placed Plaintiff in a hostile environment. After Fitzgerald was placed

in Plaintiff’s cellhouse, he began smelling mace on several occasions. He notified both Royster

and Fitzgerald, but they refused to help him with either the lack of water or smell (Id. at p. 26).

        Plaintiff wrote a number of grievances regarding his false disciplinary ticket, conditions of

confinement, and retaliation. Lashbrook, Lawrence, Pierce, Wandro, Oakley, Allsup, Meyer, and

Baldwin denied the grievances and did not take appropriate action to investigate the grievances

(Id. at pp. 27-30).

                                            Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following four counts:

        Count 1:       Nathan McCarty, Justin Snell, C/O Fenton, Juan J. Bernard,
                       Sandie Walker, Kevin R. Held, Jacqueline Lashbrook, Kelly
                       Pierce, and Zachery Fitzgerald retaliated against Plaintiff for
                       filing a lawsuit against them in violation of the First
                       Amendment.

        Count 2:       C/O Fenton and M. Cannon were deliberately indifferent under
                       the Eighth Amendment to Plaintiff’s conditions of confinement
                       while in segregation.

        Count 3:       Juan J. Bernard, Sandie Walker, and Kevin R. Held violated
                       Plaintiff’s due process rights under the Fourteenth Amendment
                       by failing to call witnesses and failing to review Plaintiff’s
                       submitted evidence.

                                                  4
        Count 4:          Philip Royster and Zachery Fitzgerald were deliberately
                          indifferent under the Eighth Amendment to Plaintiff’s
                          conditions of confinement in the West cellhouse.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 1

                                           Preliminary Dismissals

        Plaintiff alleges that grievance officials Jacqueline Lashbrook, Frank Lawrence, Kelly

Pierce, Larissa Wandro, Lori Oakley, K. Allsup, Cynthia Meyer, and John Baldwin failed to take

proper action after receiving his numerous grievances. In order to be held individually liable, a

defendant must be “personally responsible for the deprivation of a constitutional right.” Sanville

v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001) (quoting Chavez v. Ill. State Police, 251 F.3d

612, 651 (7th Cir. 2001)). Further, the denial or mishandling of a grievance does not state a claim.

Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011) (“[T]he alleged mishandling of [a prisoner’s]

grievance by persons who otherwise did not cause or participate in the underlying conduct states

no claim.”); George v. Smith, 507 F.3d 605, 609-10 (7th Cir. 2007). To the extent that Plaintiff

alleges that these individuals are liable for simply denying or failing to remedy his issues after

receiving his grievances, those claims are DISMISSED without prejudice.

        Plaintiff also lists Robert Hughes as a defendant, but he fails to allege any constitutional

violation by Hughes. The allegations in the Complaint indicate that he asked to speak to Hughes

on numerous occasions on November 19, 2018, but his request was denied (Id. at pp. 16-17). He




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         5
also alleges that he submitted his written summary for his disciplinary hearing to a number of

individuals, include Hughes, but he does not allege that Hughes participated in the disciplinary

hearing or that he took part in any way in the decision to discipline Plaintiff. Because Plaintiff fails

to allege that Hughes denied his constitutional rights in any way, the Court also DISMISSES

Hughes without prejudice.

                                               Count 1

       Plaintiff alleges that a number of the defendants retaliated against him for filing a

Complaint against them. He alleges that McCarty threatened him. He alleges that Snell and Fenton

denied him access to the law library and wrote a false disciplinary ticket against him. He alleges

that Bernard, Walker, Held, Bernard, Walker, and Lashbrook found him guilty of that false

disciplinary ticket. He further alleges that Pierce refused to return his grievances and that

Fitzgerald refused to remedy the water issues in his cell, all in retaliation for filing the Complaint

in Mason v. Freeman. The Court finds that these allegations state a claim for retaliation. Antoine

v. Ramos, 497 F. App’x 631, 633-4 (7th Cir. 2012); See McKinley v. Schoenbeck, 731 F. App’x

511, 514 (7th Cir. 2018) (quoting Bridges v. Gilbert, 557 F.3d 541, 551 (7th Cir. 2009)).

                                               Count 2

       Plaintiff states a claim for deliberate indifference to his conditions of confinement against

Fenton and Cannon. Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008); Dixon v. Godinez, 114

F.3d 640, 643 (7th Cir.1997) (not only severity but duration of the condition that determines if

condition is unconstitutional).

                                               Count 3

       Plaintiff fails to state claim on his due process claim against Bernard, Walker, and Held

because he fails to allege that he suffered the loss of a liberty interest which would trigger due



                                                   6
process protections. An inmate’s liberty interests are protected by the Due Process Clause only

insofar as a deprivation of the interest at issue would impose an “atypical and significant hardship

on the inmate in relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472,

484 (1995). Here, Plaintiff did not lose any good conduct credit, and he was not placed in

segregation as a result of the disciplinary ticket. He was placed in segregation for nine days prior

to the disciplinary hearing, but that does not amount to a liberty interest. Townsend, 552 F.3d at

771. He was also demoted to C Grade, but that demotion also does not give rise to a liberty interest.

Thomas v. Ramos, 130 F.3d 754, 762 n. 8 (7th Cir. 1997) (collecting cases). Accordingly, Count

3 is DISMISSED without prejudice.

                                              Count 4

       Plaintiff also states a claim against Royster and Fitzgerald for deliberate indifference to his

conditions of confinement. Townsend, 522 F.3d at 773; Dixon, 114 F.3d at 643.

                                            Disposition

       For the reasons stated above, Frank Lawrence, Larissa Wandro, Lori Oakley, K. Allsup,

Cynthia Meyer, John Baldwin, and Robert Hughes are DISMISSED without prejudice for failure

to state a claim, and the Clerk is DIRECTED to TERMINATE them from the Court’s Case

Management/Electronic Case Filing (“CM/ECF”) system.

       Count 1 shall proceed against McCarty, Snell, Fenton, Bernard, Walker, Held, Lashbook,

Pierce, and Fitzgerald. Count 2 shall proceed against Fenton and Cannon. Count 3 is DISMISSED

without prejudice. Count 4 shall proceed against Royster and Fitzgerald.

       The Clerk of Court shall prepare for Defendants Nathan McCarty, Justin Snell, C/O Fenton,

Juan J. Bernard, Sandie Walker, Kevin R. Held, Jacqueline Lashbrook, Kelly Pierce, Zachery

Fitzgerald, M. Cannon, and Philip Royster: (1) Form 5 (Notice of a Lawsuit and Request to Waive



                                                 7
Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is

DIRECTED to mail these forms, a copy of the Complaint, and this Memorandum and Order to

the defendants’ place of employment as identified by Plaintiff. If a defendant fails to sign and

return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the

forms were sent, the Clerk shall take appropriate steps to effect formal service on that defendant,

and the Court will require that defendant to pay the full costs of formal service, to the extent

authorized by the Federal Rules of Civil Procedure.

       If a defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not known,

defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days



                                                8
after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: 12/2/2019

                                                       _____________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge



                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter an appearance and file Answers to your Complaint. It will likely take at least 60 days

from the date of this Order to receive the defendants’ Answers, but it is entirely possible that it

will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                  9
